DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/17/22, 08/03/20, and 06/18/19 have been considered by the examiner.

Amendment Entered
In response to the amendment filed on May 17th 2022, amended claims 40, 43, 46-47, 50, 52-54, and 58 have been entered. Claims 42, 45, 48, 51, 55, and 59 have been cancelled. New claims 60-61 have been added. 

Response to Arguments
Applicant's remarks and amendments with respect to the rejections under U.S.C. 112 have been 
fully considered and were persuasive. Therefore, these rejections are withdrawn.
	Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action were fully considered. Applicant argues that the prior art (with specific regards to Kumar) does not teach and/or suggest the following:
“wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system that reduces edge peel” (remarks, pg. 8); 
“the plurality of perforations are arranged radially inward of a periphery of the second adhesive layer” (remarks, pg. 10-11)

Examiner respectfully disagrees that Kumar does not teach the components of the independent claims “wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system that reduces edge peel”.  Examiner notes that Kumar teaches perforations, which the cut/perforated shape of the first layer reduces the overall force to strain of the system. 
 	Furthermore, Examiner has cited new secondary references (necessitated by amendment) that set forth amended limitation “the plurality of perforations are arranged radially inward of a periphery of the second adhesive layer.” Please see prior art section below for more detail, updated citations (new Hoggarth reference), and updated obviousness rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 41, 54, 57, and 58 are rejected under 35 U.S.C. 103 as being obvious by Kumar (U.S. Patent Application Publication 2017/0056682) in further view of Bremer (U.S. Patent Application Publication 2017/0055906).

Kumar was applied in the previous office action.
Regarding claim 40, Kumar teaches an adhesive system, comprising: a first layer including a first layer material (fig. 5 elements 704, and 706; par. 105) having a top and a bottom having a bottom perimeter (fig. 5 element 706; par. 105), and a first layer adhesive on the bottom for attaching to skin, the first layer material having an inherent modulus of elasticity (Fig. 5, element 704; par. 105); wherein the first layer includes a plurality of perforations (par. 105).
However, Kumar does not teach a plurality of perforations that result in the first layer having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the first layer material, wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system and reduces edge peel.
Bremer teaches a plurality of perforations that result in the first layer having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the first layer material, wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system and reduces edge peel (par. 353).
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, to incorporate a plurality of perforations that result in the first layer having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the first layer material, wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system and reduces edge peel since the perforations would allow for the adhesive to remain attached to the skin, as evidence by Bremer (see par. 353).

Regarding claim 41, Kumar further teaches an adhesive system, wherein the first layer has a circular shape (Fig. 5, the Examiner notes the structure is in a circular/rounded shape).	 
Regarding claim 50, Kumar further teaches an adhesive system, wherein the second adhesive is a hydrocolloid (par. 146).
Regarding claim 52, Kumar further teaches the adhesive system, further comprising a second layer comprising: a second layer material (par. 20) and a second layer adhesive for attaching to the first layer (par. 20) the second layer having an inherent modulus of elasticity; a plurality of modifications therein that result in the second layer having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the second layer (par. 20). 
Regarding claim 54, Kumar further teaches an adhesive system, comprising: at least one layer comprising: a material having a top and a bottom having a bottom perimeter (fig. 5 element 706; par. 105 lines 3-11), a first adhesive on the bottom for at least partially attaching to skin; and  a first inherent modulus of elasticity (Fig. 5, elements 704 and 706; par. 105 lines 3-11 and 24-25), a plurality of perforations extending through the material and the first adhesive (par. 105 lines 21-22); and a second adhesive that is more aggressive than the first adhesive, the second adhesive along only the bottom perimeter (Fig. 5, elements 704 and 706; par. 105, 149-150).
However, Kumar does not teach perforations extending through the material and the first adhesive that result in the at least one layer having an effective modulus of elasticity that is lower than inherent modulus of elasticity of the material; and wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system and reduces edge peel.
Bremer teaches perforations extending through the material and the first adhesive that result in the at least one layer having an effective modulus of elasticity that is lower than inherent modulus of elasticity of the material; and wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system and reduces edge peel (par. 353).
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, to incorporate perforations extending through the material and the first adhesive that result in the at least one layer having an effective modulus of elasticity that is lower than inherent modulus of elasticity of the material; and wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system and reduces edge peel, since the perforations would allow for the adhesive to remain attached to the skin, as evidence by Bremer (see par. 353).
Regarding claim 57, Kumar further teaches an adhesive system, wherein the second adhesive is a hydrocolloid (par. 146).
Regarding claim 58, Kumar further teaches an adhesive system, comprising: a top layer having a top layer material and a top layer adhesive (Fig. 5 element 716, par. 109); a bottom layer having a bottom layer material with a first side and a second side and a bottom layer adhesive on the second side (Fig. 5 element 704 par. 105 lines 24-25); a plurality of layers between the top layer and the bottom layer, each of the plurality of layers having a layer material and a layer adhesive (Fig. 5 elements 704, 706, and 719); and an aggressive adhesive that is more aggressive than the bottom layer adhesive, the aggressive adhesive disposed upon only a portion of the second side of the bottom layer, the aggressive adhesive for attaching to skin (Fig. 5 element 706, par. 146), wherein at least one of the top layer, the bottom layer and the plurality of layers includes a plurality of perforations (par. 105 lines 21-22). 
However, Kumar does not teach a plurality of perforations that result in the said layer having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of said layer material, wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system and reduces edge peel.
Bremer teaches a plurality of perforations that result in the said layer having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of said layer material, wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system and reduces edge peel (par. 353).
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, to incorporate a plurality of perforations that result in the said layer having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of said layer material, wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system and reduces edge peel, since the perforations would allow for the adhesive to remain attached to the skin, as evidence by Bremer (see par. 353).

Regarding claim 60, Kumar teaches the adhesive system comprises a second adhesive layer (fig. 5 element 706; par. 106) that is more aggressive than the first layer adhesive (par. 150), the second adhesive layer along only the bottom perimeter (par. 105, 149-150).

Claims 43, 44, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and further in view of Bremer and Rodrigues (U.S. Patent Application Publication 2014/0249375).

Rodrigues was applied in the previous office action.
Regarding claims 43 and 44, Kumar teaches an adhesive system, wherein the plurality of modifications in the first layer include perforations in part of the first layer (Fig. 5, par. 105).
However, Kumar does not teach the first layer in entirety having perforations in the shape of the first layer in a plurality of rows. 
Rodrigues teaches an adhesive system, wherein the plurality of modifications in the first layer are a plurality of perforations, wherein the plurality of perforations are in the shape of the first layer forming a plurality of rows (Fig. 3B, par. 37-38). 
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, to incorporate an adhesive system, wherein the plurality of modifications in the first layer are a plurality of perforations, wherein the plurality of perforations are in the shape of the first layer forming a plurality of rows as taught by Rodrigues, since the modification would provide the predictable results of increasing the likelihood of the adhesive remaining attached to the skin since the perforations would allow for a particular shape/pattern to suit particular components or placement areas.
Regarding claims 46 and 47 Kumar teaches an adhesive system, wherein the plurality of modifications in the first layer include perforations in part of the first layer (Fig. 5, par. 105).
However, Kumar does not teach the first layer in entirety having perforations in the shape of a ring forming multiple rings. 
Rodrigues teaches an adhesive system, wherein the plurality of modifications in the first layer are a plurality of perforations, wherein the plurality of perforations are in the shape of a ring forming multiple rings in the first layer (Fig. 3B, par. 37-38).
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, to incorporate an adhesive system, wherein the plurality of modifications in the first layer are a plurality of perforations, wherein the plurality of perforations are in the shape of a ring forming multiple rings in the first layer as taught by Rodrigues, since the modification would provide the predictable results of increasing the likelihood of the adhesive remaining attached to the skin since the perforations would allow for the ring pattern to suit particular components or placement areas. 

Claims 49 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and further in view of Bremer and Millman (U.S. Patent Application Publication 2015/0037393).

Millman was applied in the previous office action.
Regarding claims 49 and 56, Kumar teaches an adhesive system with a first layer (Fig. 5, par. 105), but does not teach that the first layer material is a spun lace non-woven material. 
However, Millman teaches an adhesive system, wherein the first layer material is a spun non-woven material (par. 28). 
The substitution of one known element, hydrogel, as taught by Kumar for another, spun non-woven, as taught by Millman, would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of spun non-woven material shown in Millman would have yielded predictable results, namely, adding providing an adhering patch of material onto skin.  

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, further in view of Bremer, Rodrigues and Millman.
Regarding claim 53, Kumar teaches an adhesive system, comprising: a circular material (Fig.5, the Examiner notes the structure is in a circular/rounded shape) comprising a top and a bottom having a bottom perimeter (fig. 5 element 706; par. 105 lines 3-11), and an adhesive on the bottom for attaching to skin, having an inherent modulus of elasticity (Fig. 5, elements 704 and 706; par. 105 lines 3-11 and 24-25) and a hydrocolloid ring around only the bottom perimeter of the material (Fig. 5, element 706; par. 149-150).
However, Kumar does not teach a plurality of perforations that transform the adhesive system into an adhesive system -3-Application No.: 16/470839 Filing Date:June 18, 2019 having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the spun lace non-woven material, and wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system that reduces edge peel.
Bremer teaches a plurality of perforations that transform the adhesive system into an adhesive system -3-Application No.: 16/470839 Filing Date:June 18, 2019 having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the spun lace non-woven material, and wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system that reduces edge peel (par. 353).
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, to incorporate a plurality of perforations that transform the adhesive system into an adhesive system -3-Application No.: 16/470839 Filing Date:June 18, 2019 having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the spun lace non-woven material, and wherein when the adhesive system is attached to the skin, strain applied to the adhesive system causes the plurality of perforations to expand to reduce a stress on the adhesive system that reduces edge peel, since the perforations would allow for the adhesive to remain attached to the skin, as evidence by Bremer (see par. 353).

However, Kumar does not teach an adhesive system comprising a spun lace non-woven material.
Millman teaches an adhesive system comprising spun lace non-woven material (par. 28). 
The substitution of one known element, hydrogel, as taught by Kumar for another, spun non-woven, as taught by Millman, would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of spun non-woven material shown in Millman would have yielded predictable results, namely, adding providing an adhering patch of material onto skin.  
Kumar does not teach that the spun lace non-woven material includes a plurality of rings comprising a plurality of perforations that transform the adhesive system into an adhesive system having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the spun lace non-woven material.
However, Rodrigues teaches an adhesive system wherein the material includes a plurality of rings comprising a plurality of perforations that transform the adhesive system into an adhesive system having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the material (Fig. 3B, par. 37-38).
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, to incorporate an adhesive system wherein the material includes a plurality of rings comprising a plurality of perforations that transform the adhesive system into an adhesive system having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the material as taught by Rodrigues, since the modification would provide the predictable results of increasing the likelihood of the adhesive remaining attached to the skin since the perforations would allow for the ring pattern to suit particular components or placement areas.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, further in view of Bremer and Hoggarth (U.S. Patent Application Publication 2020/0246192 A1).
Regarding claim 61, Kumar teaches an adhesive system, comprising: a first layer including a first layer material as stated above.
However, Kumar does not teach the plurality of perforations are arranged radially inward of a periphery of the second adhesive layer.
Hoggarth teaches the plurality of perforations are arranged radially inward of a periphery of the second adhesive layer (par. 47 and 141).
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, to incorporate the plurality of perforations are arranged radially inward of a periphery of the second adhesive layer, as taught by Hoggarth, since the modification would provide the predictable results of increasing the likelihood of the adhesive remaining attached to the skin since the perforations would allow for the pattern to suit particular components or placement areas.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791